DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US 2010/0078487 A1) in view of Kawai (US 7,690,578 B2)
Baba teaches a laminating equipment for a Radio Frequency Identification (RFID) 


    PNG
    media_image1.png
    571
    862
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    367
    871
    media_image2.png
    Greyscale


a feeding mechanism (362, 364 as shown in fig. 19A of an embodiment; or 221, 223 as shown in fig. 10A of another embodiment)
a laminating mechanism (365a, 365b as shown in fig. 19A; or 223a, 223b as shown in fig. 10A)
a winding part (224; Fig. 10A) operatively connected with the laminating mechanism and configured to wind the electronic chip (322) that is encapsulated by the rubber (301; or 202; Par. 0098: “The nylon mesh 201 and the rubber sheets 202a and 202b are pulled in between rollers 223a and 223b from the rolls 221, 222a and 222b, and are laminated one upon another.  At this time, the nylon mesh 201 is vertically sandwiched between the rubber sheets 202a and 202b, and the resulting laminate is taken up by a roll 224”);
wherein, the feeding mechanism comprises wheel (364a, 364b; or 223a, 223b), so as to move the material to be fed (321/201) under a driving of the driving wheel (364a, 364b; or 223a, 223b; Pars. 0098; 0147-0151).

Baba is silent about:  
the RFID tag (322) being a tire tag, and
a frame, wherein the feeding mechanism (362, 364; or 221, 223) is provided on the frame; and
a support frame, wherein the laminating mechanism (365/223) is provided on the support frame, and the driving wheel (364a, 364b; or 223a, 223b) is also provided on the support frame.

Kawai teaches an RFID tag being a tire tag 20c (which may be formed by using a laminating equipment/mechanism configured to press rubber 33, 36 and an electronic chip 40 of material to be fed; Col. 10, line 11:  “…the rubber sheets 33, 36 are secured by lamination…to respective sides of the IC tag main body 40…”).  The tire tag 20c is to be attached to a vehicle tire for data storage and transmission (Fig. 8A, reproduced below; Abstract).

    PNG
    media_image3.png
    352
    691
    media_image3.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Kawai teaching to Baba laminating equipment by having the equipment  produce the RFID tag (322) being a tire tag.  The tire tag is to be attached to a vehicle tire for data storage and transmission.
From another point of view, it would also have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Baba teaching to Kawai laminating equipment/mechanism for laminating the RFID tag being a tire tag (20c).  The laminating equipment/mechanism would thereby comprise all the structures taught by Baba, in order to laminate the tire tag (20c).

Baba as modified is silent about:  a frame, wherein the feeding mechanism (362, 364; or 221, 223) is provided on the frame; and a support frame, wherein the laminating mechanism (365/223) is provided on the support frame, and the driving wheel (364, 364b; or 223a, 223b) is also provided on the support frame.
However, not to be bound by theory, it appears that such a frame and a support frame are obvious structures for supporting the feeding mechanism (362, 364; or 221, 223) and the laminating mechanism (365/223), so that those mechanisms would remain in operation positions.  Further, either one single frame or two separate frames would merely be an unpatentable design choice based on manufacturing capability, equipment arrangement, etc., so as to fit user needs, field operational requirements, etc.  
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to provide a frame, wherein the feeding mechanism (362, 364; or 221, 223) would be provided on the frame; and a support frame, wherein the laminating mechanism (365/223) would be provided on the support frame, and the driving wheel (364a, 364b; or 223a, 223b) would also be provided on the support frame, so that those mechanisms would remain in operation positions.  Further, either having one single frame or two separate frames would merely be an unpatentable design choice based on manufacturing capability, equipment arrangement, etc., so as to fit user needs, field operational requirements, etc.

Allowable Subject Matter
Claims 2-5 and 13-15 are allowed.  The claims have the allowable subject matter indicated in the Office action of 7/14/2022: “wherein the feeding mechanism (30) further comprises a film-stripping rotation shaft (33); wherein the stripping rotation shaft (33) is rotationally provided on the support frame (31); the materials to be fed (40) comprise a material belt (41), the electronic chip (42) and a protection film provided corresponding to the material belt (41); the electronic chip (42) is provided between the material belt (41) and the protection film; one end of the protection film is provided on the film-stripping rotation shaft (33); and the driving wheel (34) is meshed with the material belt (41).”

Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 6, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter (which the Office action of 7/14/2022 also indicated):  “a supporting seat (20); and a pick-up portion (10), wherein the pick-up portion (10) is provided being movable vertically relative to the supporting seat (20); the pick-up portion (10) comprises a first cylinder (11) and a pick-up head (12) which is connected with the first cylinder (11); wherein the pick-up head (12) is provided with a passage (121) for placing a magnetic member (13); the first cylinder (11) is configured to drive the magnetic member (13) to move in the passage (121); the magnetic member (13) is provided with a first position for absorbing a part to be picked up and a second position for loosening the part to be picked up.”
(Claims 7-12 are dependent on claim 6.) 

Response to Arguments
Applicant's arguments filed on 10/14/2022 have been fully considered but they are not persuasive regarding claim 1.
In the arguments, Applicant appears to discuss many further/different features which the present application discloses.  However, it is the features recited the claims construe what applicant claims to be inventive and seeks a patent protection for them.  As discussed above, Baba as modified would render the features recited in claim 1 uninventive, thus unpatentable.  An Request for a Continued Examination (RCE) would apply if applicant desired to have the further/different features examined.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 25, 2022